The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 103
No amendments were made to the claims 1-20, which were rejected under 35 USC 103 as indicted in the prior Office Action. Accordingly, the claim rejections for claims 1-20 remain unchanged in this Office Action for the same reasons articulated in the Office Action dated 9/28/2021. 
Response to Arguments
Claim 1, claims:
“A method for ranking a driver of a vehicle, the method comprises:
sensing, by at least one sensor, an environment of the vehicle to provide
sensed data;
determining (a) a vehicle behavior of the vehicle that is driven by the driver,
and (b) based on the sensed data, an expected vehicle behavior;
matching the vehicle behavior to the expected vehicle behavior to provide a
match result; and
transmitting the match result, storing the match result, or calculating a score
of the driver; and
wherein the calculating of the score of the driver comprises deciding whether
to update a score of the driver based on the match result; and according to the
deciding, updating the score of the driver.
	The applicant’s argument, on page 5 of the response, alleges:
“The office admitted that Zhu fails to teach or suggest calculating a score — and
argues that a score for a driver is taught by Atsmon.
The applicant are of the opinion that the analysis of the office is flawed.
Paragraph [0032] merely refers to an autonomous vehicle (that is
autonomously driven) — and is irrelevant to the subject matter of claim 1.
Paragraph [0071] illustrates an alternative scenario — in which the driver is
primary in control of the vehicle but the computerized system is always on- and will
ONLY INTERVENE and take control when the vehicle detects an EMERGENCY
SITUATION…”
On the applicant’s comment referring to Zhu, [0032], the rebuttal alleges Atsmon “merely refers to an autonomous vehicle...and is irrelevant to the subject mater of claim 1.”  Furthermore, on page 6, 1st paragraph, it was argued (with respect to Zhu, [0071]), “The rule is clear — control is taken in an emergency situation — when the driver does not react to an emergency situation — this has nothing to do with grading the driver.” 
Regarding the applicant’s arguments, the examiner respectfully disagrees. Zhu, [0031] and figure 2, discloses the vehicle including features of a non-autonomous vehicle: a steering wheel, a navigation display apparatus, and a gear selector apparatus. Furthermore, Zhu, Abstract, states: “the features described may be used alone or in combination in order to improve the safety, use, driver experience, and performance of these vehicles.” 
In short, the applicant’s argument is suggesting Zhu “teaches away” from the claimed invention. Quoting MPEP 2123, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).”
As disclosed in above, clearly, Zhu includes embodiments “relevant for all they contain,” to include specific applications wherein the driver and vehicle are included in the operation of the vehicle and not merely as a passenger in an autonomous vehicle.  Per the applicant’s quotation of Zhu, [0071], “If the vehicle determines that a collision is imminent, yet the driver has taken no action to avoid the collision, the vehicle may provide the driver with a warning and, absent further correction by the by driver, take one or more evasive actions such as slowing, stopping or turning the vehicle.” Thus, Zhu is not dispositive in disclosing that it is only the autonomous vehicle carrying out the operation. The passage above merely includes the possibility the autonomous feature of the vehicle will be the feature that carries out the above evasive maneuvers. 
Regarding the claimed “wherein the calculating of the score of the driver comprises deciding whether to update a score of the driver based on the match result; and according to the deciding, updating the score of the driver,” the applicant’s argument, page 6, 2nd paragraph, “How will grading a driver assist if the driver ignores a collision-and the response of system of Zhu is made regardless of any score of the drive?” 
The rejection of claim 1 included Zhu, [0071] disclosing the embodiment presenting to the vehicle monitoring system a scenario where the driver fails to react to a situation leading to a possible collision. No “scoring” was used in Atsmon to grade a driver’s performance. 
As used in the rejection of claim 1, Atsmon, [0131, 183, and 134] discloses
an embodiment in which a driver is evaluated and scored according to a risk analysis of the driver. The driver's monitored behavior is normalized to produce a score for rating the safeness of the driver’s driving actions. Depending on the determined driving analysis, data can be used to evaluate the risk of the specific driver making an accident and an overall risk scoring can be computed for that driver. The result can be the estimated cost of the driver is insurance risk and/or gas consumption to be used by the driver and/or his company and/or insurer, and/or country tax authority, and/or other
institutes. 
	In Zhu, the driver’s safety behavior is monitored, and if found to be unsafe, Atsmon discloses a known practice of penalizing a driver for unsafe behavior through increasing the driver’s insurance premiums and possibly sanctions from a governing authority regulating the driver’s privileges. 
The rebuttal should take into consideration MPEP 2103 C. Review of the claims citing In re Hiniker Co., 150 F.3d 1362, 1369, 47 USPQ2d 1523, 1529 (Fed. Cir. 1998) ("[T]he name of the game is the claim."). The claim is requiring, “wherein the calculating of the score of the driver comprises deciding whether to update a score of the driver based on the match result; and according to the deciding, updating the score of the driver.” The claim limitations are what matters, and merely casting doubt on the alleged reasons as in the rebuttal “How will grading a driver assist if the driver ignores a collision-and the response of system of Zhu is made regardless of any score of the drive?” doesn’t address the claim limitations when the claim limitations are what dictates the examination. Unless the applicant’s argument materially rebuts the examiner’s rejection, the applicant’s argument is unpersuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683